
	

115 S1245 IS: Advancing Career Pathways Innovation Act 
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1245
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To award career pathways
			 innovation grants to local educational agencies and consortia of local
			 educational agencies, to provide technical assistance within the Office of
			 Career, Technical, and Adult Education to administer the grants and
			 support
			 the local educational agencies with the preparation of grant applications
			 and management of grant funds, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Advancing Career Pathways Innovation Act .
 2.DefinitionsIn this Act: (1)ESEA definitionsThe terms elementary school, local educational agency, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Business or industry partnerThe term business or industry partner means— (A)a business;
 (B)an industry; or (C)a sector partnership (which has the meaning given the term industry or sector partnership in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).
 (3)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (4)Eligible agencyThe term eligible agency means— (A)a local educational agency;
 (B)a consortium of local educational agencies; or (C)a school operated or funded by the Bureau of Indian Education.
 (5)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (7)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517).
 (8)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (9)School partnershipThe term school partnership means a partnership that—
 (A)shall include, at a minimum— (i)an eligible agency; and
 (ii)one or more business or industry partners; and (B)may also include one or more of the following partners:
 (i)A community-based organization. (ii)A joint labor-management partnership.
 (iii)An institution of higher education. (iv)A State board or local board (as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).
 (v)Any other entity that the Secretary, after consultation with the Secretary of Labor, considers appropriate.
 (10)SecretaryThe term Secretary means the Secretary of Education. 3.Career pathways innovation grant program (a)Career pathways innovation grant program established (1)In generalFrom amounts made available to carry out this section, the Secretary, after consultation with the Secretary of Labor, shall establish a career pathways innovation grant program, through which the Secretary shall award grants, on a competitive basis, to eligible agencies for the purpose of addressing the specialized skill needs of business and industry by carrying out career pathways programs, featuring school partnerships, that support career pathways at the secondary school level or career exploration at the elementary school level.
 (2)DurationA grant awarded under this section— (A)shall be for a period of 3 years; and
 (B)may be renewed for one additional 2-year period, if the eligible agency demonstrates sufficient progress in achieving the goals of the initial grant.
					(b)Application
 (1)In generalAn eligible agency desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Contents; partnership agreementThe application submitted under paragraph (1) shall include— (A)an initial partnership agreement, entered into by the eligible agency and all members of the school partnership, that—
 (i)specifies the duties and responsibilities of each partner; (ii)describes the commitment of resources or materials to be provided by each partner toward the school partnership, ensuring that the business or industry partners in the school partnership provide an amount of resources, in cash or in-kind, toward the activities supported under the grant that equals or exceeds the amount contributed by the eligible agency and the amount to be provided by the grant under this section; and
 (B)a description of how the eligible agency will ensure the quality of the career pathways program offered under the grant, including any program that leads to an industry-certified credential.
 (c)Award basisIn awarding grants under this section, the Secretary shall— (1)ensure that, to the extent practicable based on the applications received under subsection (b)—
 (A)not less than 15 percent of the grant funds available to carry out this section are awarded to rural eligible agencies; and
 (B)not less than 5 percent of the grant funds available to carry out this section are awarded to eligible agencies that serve a substantial percentage of Indian or Native Hawaiian children; and
 (2)except to the extent necessary to comply with paragraph (1), give priority to— (A)any eligible agency whose school partnership includes an institution of higher education offering postsecondary credits, or an entity offering a registered apprenticeship program, through the career pathways program under the grant; and
 (B)any eligible agency whose career pathways program— (i)at the secondary school level, offers concurrent enrollment opportunities for postsecondary credit; or
 (ii)leads to an industry-certified credential. (d)Use of funds (1)Required use of fundsAn eligible agency receiving grant funds under this section shall use grant funds to build or expand a career pathways program featuring school partnerships that supports career pathways at the secondary school level or career exploration at the elementary school level.
 (2)Permissive use of fundsAn eligible agency receiving grant funds under this section may use grant funds— (A)to hire a designated career pathways partnership coordinator to seek out and build relationships with business or industry partners to foster and manage the school partnerships supported under the grant;
 (B)for the costs of new equipment, infrastructure (such as facilities, technology, and staffing), or transportation related to the career pathways program;
 (C)to recruit or train career and technical education teachers; (D)to provide externship opportunities for educators to spend time in industry;
 (E)for youth apprenticeship opportunities; (F)to provide, as part of the career pathway program, coursework that awards postsecondary credit at no cost to secondary school students; and
 (G)to support development of curricula that offer industry-certified credentials.
					(e)Requirements
 (1)Matching fundsAn eligible agency that receives a grant under this section shall provide, toward the cost of the activities assisted under the grant and from non-Federal sources, an amount equal to or greater than the amount of the grant. Such matching amount may be in cash or in-kind and shall include support from business or industry partners of a school partnership in accordance with the partnership agreement described in subsection (b)(2).
 (2)Participation of business or industry partnerIn any case where a business or industry partner included in an initial partnership agreement described in subsection (b)(2)(A) withdraws from a school partnership supported under a grant under this section, the eligible agency shall notify the Secretary immediately of the withdrawal and of the eligible agency's plan for obtaining a comparable business or industry partner.
				(f)Reports
				(1)Eligible agency reports
 (A)Interim reportsBy not later than 18 months after receiving a grant under this section, the eligible agency shall submit a report to the Secretary demonstrating that the eligible agency is achieving sufficient progress toward the goals of the grant.
 (B)Final reportsEach eligible agency receiving a grant under this section shall prepare and submit to the Secretary a final report regarding the use of funds for the grant, including the outcomes of the activities assisted under the grant, by not later than 90 days after the end of the grant period.
 (2)Secretary reportsThe Secretary shall prepare and submit to Congress, on an annual basis, a report regarding the grant program under this section that includes a summary of the reports received under paragraph (1) during the preceding year and the outcomes resulting from the use of grant funds.
				4.Career pathways technical assistance
 (a)In generalThe Secretary, acting through the Assistant Secretary of Career, Technical, and Adult Education, shall—
 (1)administer and manage the career pathways innovation grants awarded under section 3; (2)provide technical assistance to eligible agencies preparing grant applications under section 3(b); and
 (3)support career pathways partnership coordinators, or other personnel of eligible agencies that have received a grant under section 3, in order to ensure that—
 (A)the eligible agency participates in the required school partnership; and
 (B)the grant results in positive program outcomes.
 (b)Designated personnel for rural and native-Serving applicationsThe Secretary shall designate not less than 1 employee of the Office of Career, Technical, and Adult Education who will exclusively support rural and native-serving eligible agencies with the preparation of grant applications under section 3(b) and the development of school partnerships necessary to apply for and implement a grant under section 3.
